Citation Nr: 0003211	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for left foot/ankle disability, claimed to have 
resulted from VA hospitalization or medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from April 1969 to October 
1969.

In November 1994, he claimed benefits under the provisions of 
38 U.S.C.A. § 1151 for left foot/ankle disability that he 
attributed to treatment at a VA medical facility.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
May 1995 rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) that denied the claim.  The Board 
remanded the claim for further development of the evidence in 
March 1998.


FINDINGS OF FACT

1.  The veteran was seen at a VA medical facility on October 
5, 1992, with pain and swelling of the left foot.  The 
diagnosis was "rule out" gout, and Indocin was prescribed.

2.  He was seen at the VA medical facility on October 13, 
1992, and pain and swelling of the left foot had not improved 
with Indocin.  The diagnosis was gout, and Colchicine was 
prescribed.

3.  He was seen at a non-VA medical facility on November 23, 
1992, and pain and swelling of the left foot had not 
improved.  X-rays revealed fractures of the base of the 
fourth metatarsal and the navicular bones.

4.  July 1995 X-rays of the left foot showed an old healed 
fracture of the tarsal navicular with considerable residual 
deformity, small ununited fracture fragments in the soft 
tissue proximal and distal to the superior portion of the 
tarsal navicular, and severe degenerative changes involving 
the talonavicular and cuneiform navicular joints.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that he has additional left foot disability which 
resulted from VA medical treatment, and not from his own 
willful misconduct or failure to follow instructions, and 
benefits are granted under the provisions of 38 U.S.C.A. 
§ 1151.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.358, 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

In April 1992, the veteran was afforded a VA general medical 
examination, and the examiner found poor control of diabetes 
mellitus.  The veteran reported two or three ketoacidotic or 
hypoglycemic episodes per week.  There was sensory deficit in 
both lower extremities from the midcalf down, and circulation 
was compromised as well.  Dorsalis pedis pulses were absent 
bilaterally, and there were ulcers on the left third and the 
right second and third toes, with the right fifth toe having 
been amputated in 1990.  Insulin was necessary, but the 
veteran said he was unable to inject himself.

A VA outpatient treatment record dated October 5, 1992, noted 
that the veteran was a "walk-in" and that he complained of 
cough of one week in duration and bilateral foot pain.  He 
gave a history of gout.  On examination, there was minimal 
swelling about the left ankle.  Diagnoses included "rule 
out" gout.  Indocin was prescribed, and the veteran was 
instructed to return to the clinic in one week.

A VA outpatient treatment record dated October 13, 1992, 
noted that the veteran returned as instructed for evaluation 
of his cold symptoms and left foot pain.  He reported that 
the left foot was not better, and he also reported numbness 
in both lower legs.  The left foot was swollen and warm to 
the touch.  The VA physician recorded that the veteran had 
what appeared to be active gout in the left ankle and foot 
and that the condition had not improved with Indocin.  
Diagnoses included gout, and Colchicine was added as a 
prescribed medication.  The veteran was instructed to return 
to the clinic in two days.

A March 1993 report from St. Francis Central Hospital shows 
that the veteran was admitted with a "couple of months" 
history of nasal congestion, and currently had sore throat, 
dry cough, and fever.  Medical history included a three- or 
four-day admission in October 1992 for left ankle pain, at 
which time he was found to have a fracture of the navicular 
bone.  History also included a diagnosis of diabetes mellitus 
at age 24, treated initially with insulin.  However, the 
veteran reported that he had taken himself off insulin for 
about 15 years, in favor of marijuana, for control of his 
diabetes.  After a recent VA evaluation of peripheral 
neuropathy, more conventional treatment was again initiated.  
He also had a history of gout, Charcot's joint, amputation of 
the right fifth toe due to peripheral vascular disease, and 
surgical treatment of a left orbital fracture and a crush 
injury to the right fifth finger.  After examination, 
diagnoses were pneumonia and insulin-dependent diabetes 
mellitus.

October 1994 VA X-rays showed fragmentation of the dorsal 
portion of the intertarsal joint between the tarsal navicular 
and the talus, and irregular sclerotic changes of other 
intertarsal joints.  In addition, there was a marked pes 
planus deformity.

July 1995 VA X-rays showed an old healed fracture of the 
tarsal navicular with considerable residual deformity.  There 
were small ununited bone fragments in soft tissue distal and 
proximal to the superior portion of the tarsal navicular.  
There were severe degenerative changes of the talonavicular 
and cuneiform navicular joints with marginal sclerosis, 
hypertrophic spurring, and narrowing of the joint spaces.  
There were mild degenerative changes of the first 
metatarsophalangeal joint with slight marginal sclerosis and 
hypertrophic spurring.  There was spurring of the posterior 
and posterior inferior margins of the calcaneus.  There was a 
pes planus deformity and generalized osteoporosis.

At an April 1996 hearing, the veteran testified that his feet 
had become swollen in 1991 and, since he had no feeling in 
his feet due to diabetes, he went to the VA hospital on 
Highland Drive, where he was admitted for four days.  He 
stated that no X-rays were taken, and one doctor diagnosed 
arthritis while another diagnosed gout.  He was given Motrin 
and discharged.  He further testified that, two-and-a-half or 
three months later, his feet were still swollen and painful, 
so he went to St. Francis Central Hospital, where X-rays 
revealed two broken bones in his left foot.  He said he did 
not know how the fractures had been incurred.  At St. 
Francis, a cast was applied, and he was given crutches and 
told not to put weight on the left foot.  He had the cast on 
for fourteen weeks, and broke it about four times.  The bone 
"deteriorated" due to "neuropathy" during the two-and-a-
half months that he walked on it, so, when the cast was 
removed, the bone protruded from the bottom of his foot and 
he had to wear special shoes.  He said that doctors at St. 
Francis "could not believe" that VA had not taken X-rays of 
his foot.

After this case was remanded, medical records were added to 
the file which show that, on November 23, 1992, the veteran 
presented to the emergency room of Central Medical Health 
Services (which subsequently became St. Francis Central 
Hospital) complaining of left ankle pain.  He reported that 
the pain had begun about one month earlier, with a gradual 
ache in the ankle and in the heel and plantar aspect of the 
foot.  He said he had been seen for the pain at the VA 
hospital and treated with Motrin and warm soaks, but the pain 
increased to the point where he was barely able to walk.  He 
denied injury, trauma, and breaks in the skin.  A history of 
insulin-dependent diabetes mellitus was noted, with 
peripheral vascular disease and peripheral neuropathy.  Blood 
sugar was elevated at 481, and he was admitted.

Examination of the left foot showed 1+ pitting edema of the 
ankle, warmth of the ankle, and tenderness to palpation of 
the plantar aspect and the medial malleolus.  X-rays revealed 
a comminuted fracture of the navicular bone, with dorsal and 
medial displacement of fragments, and an acute fracture of 
the base of the fourth metatarsal.  The age of the fractures 
could not be determined.  The assessment was insulin-
dependent diabetes mellitus, peripheral neuropathy, left 
lower extremity swelling (rule out deep vein thrombosis 
versus secondary to fractures), and left foot fractures 
secondary to Charcot joints.

July 1993 X-rays of the veteran's left foot by Central 
Medical Health Services again showed fractures of the 
navicular and fourth metatarsal, and disuse osteoporosis of 
the metatarsals and phalanges.

Additional VA X-ray reports, dated in October and November 
1994, were added to the file after the remand.  These reports 
are very similar to those dated in July 1995, but the one 
dated in November noted an old fracture of the navicular bone 
"probably due to neuropathic joint."

Analysis

If VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation is awarded under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability or death were service connected.  See 
38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and by the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994).  Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued by the Court.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in October 1994, prior to the 
effective date of the aforementioned amendment to 38 U.S.C.A. 
§ 1151.  Therefore, the 1997 statutory amendment does not 
apply.  Accordingly, this claim was adjudicated by the RO, 
and has been reviewed by the Board, under the Gardner 
interpretations of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

Turning now to the evidence in this case, we must first 
determine whether the veteran had additional left foot 
disability subsequent to October 1992 treatment at a VA 
medical facility.  That determination should be based on a 
comparison of his physical condition immediately prior to 
that VA treatment with his physical condition subsequent 
thereto.  38 C.F.R. § 3.358(b)(1).  The November 1992 X-rays 
by Central Medical Health Services showed a comminuted 
fracture of the navicular bone, with dorsal and medial 
displacement of fragments, and an acute fracture of the base 
of the fourth metatarsal.  VA X-rays in 1994 and 1995 show 
considerable left foot disability, to include arthritic 
changes.  Unfortunately, no X-rays were taken of the 
veteran's left foot at the time he sought treatment at the VA 
medical facility in October 1992.  Indeed, had X-rays been 
taken then, we might reach a different result today.  
However, based upon the evidentiary record before us, we find 
that, when the veteran presented for treatment at the VA 
medical facility on two occasions in October 1992, he then 
had fractures in his left foot, that they were not correctly 
diagnosed until November 23, 1992, when he was admitted to 
Central Medical Health Services, and that the condition of 
his foot deteriorated in the interim.  Suffice to say, we 
find that additional disability resulted from the VA 
treatment the veteran received or, more accurately, did not 
receive, in October 1992.

On the other hand, compensation is not payable under the 
provisions of 38 U.S.C.A. § 1151 if the additional disability 
resulted from the continuation or natural progress of the 
disease for which the veteran was treated.  38 C.F.R. 
§ 3.358(b)(2).  In this case, diagnoses at Central Medical 
Health Services in November 1992 included left foot fractures 
secondary to Charcot joints.  The question then arises as to 
whether Charcot joints are a complication, or part of the 
natural progress, of diabetes or some other preexisting 
disorder.  If so, perhaps additional disability could be said 
to have been inevitable.  The relationship of Charcot joints, 
or Charcot foot, to diabetes is addressed below:

Charcot changes in the foot most commonly 
are found in diabetic patients, at least 
in the United States.  Patients with 
Hansen's disease and neurosyphilis may 
have "Charcot feet," and neuropathic 
arthropathy associated with syringomyelia 
(mostly upper extremity), paraplegia, 
myelodysplasia, and alcoholism makes an 
occasional appearance at teaching 
conferences, but it is the diabetic foot 
that is most at risk to develop 
neuropathic arthropathy . . . .

Why some diabetic feet with peripheral 
neuropathy develop arthropathy while 
others do not is puzzling.  Probably more 
puzzling is why more feet do not develop 
these changes considering the mechanical 
stresses placed across the foot, 
especially the tarsus and midtarsus.  The 
most plausible explanation for the 
development of neuropathic arthropathy in 
the diabetic foot is loss of autonomic 
control of the vasculature . . . .  This 
high flow rate results in osteopenia and, 
combined with somatic sensory loss of 
pain and proprioception, multiple small 
mechanical insults unrecognized by the 
patient and occurring in osteopenic bone 
set the stage for bony dissolution and 
loss of structural integrity followed by 
a collapse deformity that is striking and 
costly.

Any patient with diabetes mellitus, even 
with minor trauma to the foot (sprains, 
contusions, minor fractures), is suspect 
to develop neuropathic skeletal changes.  
Too much caution in treatment is 
unlikely.  The hallmark physical clue to 
underlying neuropathic skeletal 
abnormality, regardless of the 
roentgenographic innocence, is localized 
warmth and swelling, usually out of 
proportion to the injury (if indeed the 
patient remembers an injury) and 
persistence of this warmth and swelling.  
This finding heralds the inflammatory 
stage of neuropathic osteoarthropathy . . 
. .  Clinically the foot is warm, 
swollen, usually nontender, and all too 
often deformed . . . .  If, in this acute 
inflammatory stage, the foot is 
immobilized in a nonweight-bearing cast 
until all signs of inflammation have 
resolved (which may take many months), 
significant deformity usually can be 
avoided . . . .

The importance of recognizing the 
potential deformity of rather innocent-
appearing fractures cannot be 
overemphasized.  A well-padded cast, 
molded gently to maintain alignment and 
position, and prolonged nonweight-bearing 
until the fracture is clinically and 
roentgenographically stable should 
preclude these deformities if recognized 
early and treated appropriately.

(Emphasis added.)  From Neuropathic Arthropathy, CAMPBELL'S 
OPERATIVE ORTHOPAEDICS 2823-7 (8th ed. 1992).  In view of the 
foregoing, we find that, although Charcot foot may be part of 
the clinical picture of diabetes mellitus, additional 
disability can be prevented or minimized with prompt 
diagnosis and treatment.  The need for timely medical care 
seems to be particularly important in the case of actual 
fractures.

Finally, compensation is not payable under the provisions of 
38 U.S.C.A. § 1151 if the additional disability resulted from 
the veteran's failure to follow instructions.  38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a).  In this case, the October 
5, 1992, VA diagnosis was "rule out" gout; Indocin was 
prescribed and the veteran was instructed to return in one 
week.  He returned on October 13 and, in spite of the fact 
that he showed no improvement on Indocin, the diagnosis was 
gout and Colchicine was prescribed.  The veteran was told to 
return in two days.  He did not do so, and did not, 
apparently, seek further treatment until more than one month 
later when he was admitted to Central Medical Health 
Services.  Does his failure to return to the VA medical 
facility constitute a failure to follow instructions?  It 
probably does, and some of his additional disability probably 
resulted from his failure to seek treatment sooner, but we 
are unwilling to ascribe all of the veteran's additional 
disability to his failure to follow instructions when, after 
Indocin did not result in improvement, the VA treating 
physician persisted with a diagnosis of gout and failed to 
consider other diagnoses.

In view of the foregoing, we believe that VA's reasonable-
doubt/benefit-of-the-doubt doctrine is applicable in this 
case. Although it may be true that not all of the veteran's 
left foot symptomatology is attributable to delay in the 
diagnosis of his fractures, our assessment of the medical 
evidence in the record is that it is at least as likely as 
not that some component of his foot complaints is a result of 
the VA treatment.  Therefore, the Board holds, based upon the 
evidence in this case and granting reasonable doubt to the 
veteran, that the disability claimed by the veteran under 38 
U.S.C.A. § 1151, has been shown to constitute an existing 
disability resulting from VA medical treatment.  It will be 
the responsibility of the RO to determine, in assigning an 
appropriate disability rating, the extent to which the left 
foot disability is compensable under the Schedule for Rating 
Disabilities. 

As discussed above, under the precedent decision of the Court 
in Gardner, we need not find fault in the VA care provided to 
the veteran; we merely need to find that additional 
disability resulted from the VA care.  In sum, we find that 
the veteran sustained additional left foot disability, not 
the result of his own willful misconduct or failure to follow 
instructions, but as a result of VA medical treatment.  



ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for additional disability attributable to a VA 
failure to diagnose, in October 1992, fractures of the base 
of the veteran's left fourth metatarsal and left navicular 
bones, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

